Opinion issued July 3, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00640-CV
____________

EX PARTE JAMES ROBERT GARTMAN, Applicant



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Applicant, James Robert Gartman, filed an application for writ of habeas
corpus and a "Motion for Writ of Supersedas [sic]" in this Court. 
	The courts of appeals have no original habeas corpus jurisdiction in criminal
matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.--San Antonio 1999, no
pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.--Houston [1st Dist.] 1981,
orig. proceeding); Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2003).  Therefore,
we are without jurisdiction to grant habeas corpus relief or supersedeas relief.
 Accordingly, we dismiss for want of jurisdiction.  All pending motions are
overruled as moot.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes